Citation Nr: 1427683	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected residuals of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was afforded a Travel Board hearing in August 2012.  A transcript of the testimony offered at the hearing has been associated with the record.

In February 2013, this matter was last before the Board at which time it was remanded for further development.


FINDINGS OF FACT

The Veteran's headaches are attributable to service-connected residuals of traumatic brain injury (TBI).


CONCLUSION OF LAW

Entitlement to service connection for headaches secondary to service-connected TBI is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, this matter was last before the Board in February 2013, at which time it was remanded for further development.  In its February 2013 remand, the Board also referred the Veteran's claim of entitlement to service connection for a TBI.  In an August 2013 rating decision, the RO granted entitlement to service connection for residuals of a TBI.

Prior to the RO's grant of service connection for TBI residuals, the Veteran was afforded a VA TBI examination in July 2013.  The examination report notes that the Veteran had migraine and tension type headaches.  The examiner attributed "headaches, including migraine headaches" to the Veteran's TBI.  As noted above, secondary service connection is established when a disability is due to or the result of service-connected disability.  38 C.F.R. § 3.310.  Under these circumstances, the July 2013 VA examination report shows that the Veteran has headaches attributable to service-connected TBI.  Accordingly, the claim for headaches is granted as secondary to the now service-connected TBI.  Gilbert, supra.


ORDER

Entitlement to service connection for headaches, to include as secondary to service connected residuals of traumatic brain injury, is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


